Case 1:11-cr-00409-RMB Document 19 Filed 07/02/20 Page 1of1

  

Case 1:11-cr-00409-RMB Document16 Filed 06/29/20 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF AND EMAIL

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse

500 Pear! Street
New York, New York 10007

The Silvio J. Molto Building
One Saint Andrew's Plaza
New York, New York 10007

 

June 29, 2020
| USDC SONY i
| pocURMENT
i

WELECTRONICALLY FILED

 

 

  
  
 

DOC

| DATE FILED Q] 31 Z0to

 

Re: United States v. Stefan Gillier, 11 Cr. 409 (RMB)

Dear Judge Berman:

The Government writes to respectfully request that the Court exclude time, pursuant to the
Speedy Trial Act, between today and the date of the initial conference in this case-—July 6, 2020.
Briefly, by way of backround, the defendant is charged in eight counts in Indictment 11 Cr. 409
(RMB). He was arrested in Italy on May 26, 2019. On June 26, 2020, he was extradited to the
United States; was presented and arraigned (remotely) before Chief Magistrate Judge Gabriel W.
Gorenstein, pursuant to Your Honor’s referral; entered a not-guilty plea; and time was ordered
excluded (on consent) between June 26, 2020 and today (June 29, 2020). Discovery is now
underway. In advance of the initial conference, the Government respectfully requests that the time
between today and July 6, 2020 be excluded pursuant to the Speedy Trial Act, 18 U.S.C.
§ 316i (h)(7)(A), to allow the parties time (1) to continue producing and reviewing discovery, and
(2) to engage in discussions regarding a potential pretrial resolution of this matter if appropriate.

Defense counsel—Matthew Galluzzo, Esq.—consents to this request.

 

 

 

Preophitakon kd »
“exebugd Tot qursuand +0

the Speedy Tried Ac} for
Wa veasoris sek fort
aleve.

 

 

ce: Matthew Galluzzo, Esq. (via ECF)
SO ORDERED:

Date. 1/2) 202 4 [3/2080 Kecbonnd ALS - [Sereranes

Richard “f Berman, U.S.DJ,

ta

 

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney for
the Southern District of New York

y; Mbbl BALM

 

Michael D. Neff”
Assistant United States Attorney
(212) 637-2107

 
